Citation Nr: 0706207	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bladder cancer, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel






INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied the veteran's 
claim of entitlement to service connection for bladder 
cancer, to include as due to herbicide exposure.  The veteran 
perfected a timely appeal on this claim in January 2004 and 
requested a Travel Board hearing.  He withdrew his Travel 
Board hearing request in March 2004.  See 38 C.F.R. § 20.204 
(2006).

In April 2005, the Board remanded the veteran's claim to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.


FINDINGS OF FACT

1.  The veteran was not treated for bladder cancer during 
active service, and bladder cancer did not manifest within 
the first postservice year.

2.  The competent medical evidence indicates that the 
veteran's bladder cancer is not related to active service, to 
include as due to herbicide exposure.


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by active 
service, to include as due to herbicide exposure, nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2002 and May and November 2005 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claim; the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson¸19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, while the RO failed 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the claim 
for the disability on appeal, the Board finds no prejudice to 
him in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where Board 
addresses question not addressed by agency of original 
jurisdiction, Board must consider whether veteran has been 
prejudiced thereby).  As explained in more detail below, the 
preponderance of the evidence is against the veteran's claim.  
Thus, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The August 2002 VCAA notice was furnished to the veteran and 
his representative prior to the November 2002 RO decision, 
but such notice did not specifically advise the veteran to 
submit all evidence in his possession.  A November 2003 
Statement of the Case (SOC) cited in full the provisions of 
38 C.F.R. § 3.159, and a May 2005 RO letter clearly 
constituted proper VCAA notice.  The claim was subsequently 
readjudicated in a June 2006 Supplemental SOC.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, and VA medical 
records.  The RO obtained a VA examiner's opinion in April 
2006 concerning the asserted medical relationship between the 
veteran's bladder cancer and active service.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The veteran also failed to report for VA 
examination in April 2006; accordingly, this claim will be 
rated based on the evidence of record.  See 38 C.F.R. 
§ 3.655.  Thus, there is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard, supra.

Factual Background

A review of the veteran's service medical records indicates 
that he denied any history of bladder problems at his 
enlistment physical examination in August 1967.  Clinical 
evaluation was completely normal.  The veteran was not 
treated during active service for bladder cancer.  The 
veteran's medical history and clinical evaluation results 
were unchanged at his separation physical examination in July 
1970.

A review of the veteran's DD Form 214 shows that he was in 
Vietnam from February 8, 1968, to September 12, 1969.  He was 
awarded the Vietnam Service Medal and the Vietnam Campaign 
Medal.  

A review of the veteran's post-service treatment records from 
C.W.C., M.D. (Dr. C.W.C. - initials used to protect privacy), 
shows that, on outpatient treatment in February 2000, the 
veteran complained of gross painless hematuria that had 
lasted for the past 5 months.  He had no history of prior 
urological surgery or trauma.  He also had a history of heavy 
tobacco exposure but quit smoking in 1969.  Physical 
examination showed a protuberant abdomen without mass or 
tenderness and a symmetric prostate without nodule or 
tenderness.  Large amounts of clots were removed from the 
bladder.  The impression was an apparent bladder tumor, 
although visualization was difficult because of significant 
irritation in the veteran's bladder due to longstanding 
clots.  

The veteran had a transurethral resection of a bladder tumor 
later in February 2000.  At that time, Dr. C.W.C. noted that 
cystoscopy had found an apparent necrotic tumor in the left 
posterior bladder wall.  The pre-operative and post-operative 
diagnoses were a bladder tumor.  On follow-up outpatient 
treatment with Dr. C.W.C. in March 2000, it was noted that 
the veteran had a muscle invasive, stage T2a, grade 2 
transitional cell carcinoma of the bladder.  Dr. C.W.C. 
stated that this tumor was "relatively slow growing" and 
was "potentially curable" because it was confined to the 
veteran's bladder.  

The veteran had a second transurethral resection of a bladder 
tumor in October 2000.  At that time, Dr. C.W.C. indicated 
that the veteran's bladder tumor had recurred.  The pre-
operative and post-operative diagnoses were a bladder tumor.  
On follow-up outpatient treatment in November 2000, Dr. C.W.C 
stated that the veteran's recent transurethral resection had 
shown a persistent muscle invasive high grade transitional 
cell carcinoma of the bladder.  

The veteran had a cystoprostatectomy in January 2001.  The 
pre-operative and post-operative diagnoses were bladder 
cancer.  On several follow-up outpatient visits later in 
2001, Dr. C.W.C. stated that the veteran was doing 
"remarkably well" with regular bowel movements, acceptable 
but not perfect bladder control, no signs of infection, and 
only minimal debris or mucous in the bladder.

When he filed his service connection claim for bladder cancer 
in March 2002, the veteran contended that he had been exposed 
to herbicides, including Agent Orange, during active service 
in Vietnam.

On VA outpatient treatment in June 2002, the veteran 
complained "of wanting to have [an] Agent Orange injury 
documented."  The veteran reported nocturia twice a night 
and some problems with urinary incontinence.  He denied any 
dysuria or hematuria.  Physical examination showed surgical 
scars in the mid-abdomen and left groin with resultant hernia 
in the midline and a protuberant abdomen that was non-tender.  
The assessment included urinary incontinence.

In September 2002, the veteran stated that he had never been 
treated by VA for his bladder cancer.

Dr. C.W.C. stated in a January 2004 letter that, although the 
exact cause of the veteran's bladder cancer was "very 
difficult to postulate, in general transitional cell 
carcinoma of the bladder such as [the veteran] had is felt to 
be an environmentally linked cancer...related to exposure to 
carcinogens."  Dr. C.W.C. also stated, "The most common 
agent linked with the subsequent development of bladder 
cancer is a history of tobacco exposure which [the veteran] 
does have in his personal history."  Dr. C.W.C. stated 
further that "it is certainly difficult to discount [the] 
possibility" that the veteran's in-service herbicide 
exposure "may in some way be related to his subsequent 
cancer...though [it is] impossible to give any certain 
answer."

In January 2004, the veteran submitted a VA Form 21-4142 
indicating that additional relevant medical records were 
available from Sansum-Santa Barbara Medical Foundation Clinic 
and County of Santa Barbara Health Care Services in Santa 
Barbara, California.  Following a request for these records 
from the RO, Sansum-Santa Barbara Medical Foundation Clinic 
notified VA in March 2004 that it had no records for the 
veteran.  A review of the veteran's post-service treatment 
records from County of Santa Barbara Health Care Services, 
received at the RO in April 2004, shows no treatment for 
bladder cancer at this facility.

Pursuant to the Board's April 2005 remand, the veteran was 
scheduled for VA examination in April 2006.  A copy of the VA 
examination notice letter is of record.  As noted above, the 
veteran failed to report.  The veteran's sister-in-law 
notified VA in April 2006 that she had received the veteran's 
VA examination notice letter and that he no longer lived at 
her address and was living in a van.

In an April 2006 opinion, a VA examiner stated that he had 
been asked to opine whether the veteran's bladder cancer was 
related to active service.  After reviewing the complete 
claims file, this VA examiner concluded that the veteran's 
transitional cell carcinoma of the bladder was less than 
likely causally related to his presumptive herbicide exposure 
during active service.  While it was true that bladder 
cancers, in particular, transitional cell cancers of the 
bladder, had strong associations with past exposure to 
toxins, the VA examiner stated that the toxins most closely 
related to subsequent bladder cancer were primarily those 
found in tobacco smoke.  He noted that the veteran had a 
known history of smoking.  He also stated that it was highly 
unlikely that the veteran's bladder cancer had originated 
during active service since that was more than 35 years 
earlier and, even though cancers in general could be quite 
slow growing, the veteran's bladder cancer symptomatology had 
begun roughly 30 years after active service.  The stage and 
grade of the veteran's bladder cancer tumor also implied a 
moderately differentiated transitional cell carcinoma which 
argued against the tumor having been present for more than 
3 decades.  

In a statement received at the RO in May 2006, the veteran 
contended that he was living in his car because his family 
had thrown him out due to his inability to keep a job as a 
result of disabilities caused by in-service Agent Orange 
exposure.  And, in a statement on a September 2006 VA Form 
646, the veteran's service representative contended that 
service connection for disabilities attributable to in-
service herbicide exposure should not be limited to those 
diseases listed in VA regulations.


Analysis

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, as is the case 
here, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for urinary 
bladder cancer any other condition for which VA has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27630 - 27641 (May 20, 2003).  
This determination was made by the Secretary in conjunction 
of research and studies performed by the National Academy of 
Sciences (NAS).  The Secretary's determination states as 
follows:  

Urinary bladder cancer is the most common of the 
genitourinary tract cancers.  Bladder cancer 
incidence increases greatly with age over 40 
years.  The most important known risk factor for 
bladder cancer is smoking.  Occupational 
exposures to aromatic amines (also called 
arylamines), polycyclic aromatic hydrocarbons 
(PAHs), and certain other organic chemicals used 
in the rubber, leather, textile, paint products, 
and printing industries are also associated with 
higher incidence of bladder cancer.  High-fat 
diets have been implicated as risk factors, along 
with exposure to the parasite Schistosoma 
haematobium.  Exposure to inorganic arsenic is 
also a risk factor for bladder cancer, and 
cacodylic acid is a metabolite of inorganic 
arsenic.  The data remain insufficient to 
conclude that studies of inorganic arsenic 
exposure are directly relevant to exposure to 
cacodylic acid.  Therefore, NAS did not consider 
the literature on inorganic arsenic.

NAS noted in VAO and Update 1996 that there was 
limited or suggestive evidence of no association 
between exposure to herbicides used in Vietnam or 
the contaminant dioxin and urinary bladder 
cancer. NAS, beginning with Update 1998, changed 
that conclusion to inadequate or insufficient 
information regarding an association.
In Update 2002, NAS reviewed an updated 
occupational study of mortality in Dow chemical 
workers potentially exposed to herbicides (Burns 
CJ, Beard KK, Cartmill JB. 2001.  Mortality in 
chemical workers potentially exposed to 2,4- 
dichlorophenoxyacetic acid (2,4-D) 1945-1994: an 
update. Occupational and Environmental Medicine 
58(1):24-30), which found no increased risk of 
mortality due to bladder cancer.
NAS also reviewed Revich et al. (2001), in which 
an increase in age-adjusted bladder cancer 
incidence was shown in Chapaevsk compared to the 
Samara Region of the Russian Republic. NAS noted, 
however, that the study did not control for 
occupation and smoking history, and there was no 
information on the number of cases included in the 
analysis or the completeness of surveillance for 
cancer in Chapaevsk and the Samara region.
In Update 2002, NAS concluded that there is no 
evidence to support changing the "inadequate or 
insufficient" categorization for bladder cancer.
Taking account of the available evidence and NAS" 
analysis, the Secretary has found that the 
credible evidence against an association between 
herbicide exposure and urinary bladder cancer 
outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist. 

See 68 Fed. Reg. at 27634.

Notwithstanding the foregoing presumptive provisions 
originally arising out of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. Law No. 98- 542, § 
5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 
1991, Pub. Law No. 102-4, § 2, 105 Stat. 11 (1991), the 
United States Court of Appeals for the Federal Circuit has 
held that a claimant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Board finds that the preponderance of the evidence is 
against service connection for bladder cancer, to include as 
due to herbicide exposure.  Initially, the Board notes that 
the veteran's service medical records are completely silent 
for any complaint of or treatment for bladder cancer.  The 
veteran was first treated for bladder cancer in February 
2000, or almost 30 years after his separation from service in 
September 1970, when Dr. C.W.C. diagnosed an apparent bladder 
tumor.  In this regard, the Board observes that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim and weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The competent medical evidence of record also indicates that 
the veteran's bladder cancer is not related to active 
service, to include as due to in-service herbicide exposure.  
The VA examiner determined in April 2006 that it was less 
than likely that the veteran could have developed bladder 
cancer during active service.  Instead, this examiner 
indicated that the veteran's history of tobacco smoking may 
have contributed to the development of his bladder cancer.  
This VA examiner also noted that the veteran's bladder cancer 
symptoms had not developed until 30 years after his presumed 
in-service herbicide exposure and, once diagnosed, the size 
and grade of the veteran's bladder cancer tumor indicated 
that it could not have been present for more than 3 decades 
since active service.  Additionally, urinary bladder cancer 
has been expressly identified by VA as not being included in 
the presumption for exposure to herbicides.  See 68 Fed. Reg. 
27630 - 27641 (May 20, 2003).  

The Board acknowledges Dr. C.W.C.'s January 2004 opinion that 
it was "difficult to discount" that the veteran's in-
service herbicide exposure "may in some way be related to 
his subsequent cancer."  However, Dr. C.W.C. stated that it 
was "impossible to give any certain answer" whether the 
veteran's in-service herbicide exposure was related to his 
bladder cancer.  Dr. C.W.C. noted that a history of tobacco 
exposure like the veteran's was the "most common agent 
linked with the subsequent development of bladder cancer."  
To the extent that Dr. C.W.C.'s January 2004 opinion can be 
read as linking the veteran's bladder cancer to his in-
service herbicide exposure based on the "possibility" of 
such a medical relationship, the Board finds this opinion too 
speculative to support granting service connection.  Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  

The remaining evidence supporting the claimed relationship 
between the veteran's in-service herbicide exposure and 
bladder cancer is his lay assertions of such a relationship.  
However, as a lay person, the veteran is not competent to 
opine on medical matters such as diagnoses or etiology of 
medical disorders.  Accordingly, the veteran's lay statements 
are entitled to no probative value.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The Board recognizes that the veteran had active service in 
Vietnam and was presumptively exposed to herbicides during 
such service.  The Board also recognizes that the veteran was 
treated beginning 30 years after service separation for 
bladder cancer, including several surgeries.  However, 
service connection for bladder cancer is not warranted on a 
presumptive basis because bladder cancer is not one of the 
diseases listed in 38 C.F.R. § 3.309(e) for which veterans 
are entitled to service connection due to in-service 
herbicide exposure.  Thus, the nexus requirement for this 
claim may not be satisfied by the statutory presumption 
associated with Agent Orange because the veteran was not 
diagnosed with a disorder of the type listed among those 
diseases considered associated with exposure to herbicides.  
See 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).

Given the lack of competent medical evidence relating the 
veteran's bladder cancer to active service, and because 
bladder cancer is not among those diseases associated with 
in-service herbicide exposure, the Board finds that the 
preponderance of the evidence is against service connection 
for bladder cancer, to include as due to herbicide exposure.  
See Combee, supra.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to service connection for bladder cancer, to 
include as due to herbicide exposure, is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


